473 N.W.2d 828 (1990)
STATE of Minnesota, Appellant,
v.
Peggy Ann BARSNESS, Respondent.
No. C2-89-1534.
Supreme Court of Minnesota.
March 12, 1990.

ORDER
WHEREAS, the trial court ruled that evidence of the defendant's IQ is admissible with respect to determining intent as a fact issue;
WHEREAS, the court of appeals reversed the trial court's ruling;
WHEREAS, in a pretrial appeal in a criminal case the trial court's determination will be reversed only if the state demonstrates both that the trial court erred in its judgment and, that unless reversed, the error will have a critical impact on the outcome of the trial. State v. Joon Kyu Kim, 398 N.W.2d 544 (Minn.1987); and
WHEREAS, this court finds that the appellant has not established that the trial court's order will have a critical impact on the outcome of the trial;
IT IS HEREBY ORDERED that the decision of the court of appeals be, and the same is, reversed and the matter is remanded for immediate trial.